Matter of Breland v Hameed (2020 NY Slip Op 07795)





Matter of Breland v Hameed


2020 NY Slip Op 07795


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


1135 CAF 19-01972

[*1]IN THE MATTER OF ASIA A. BRELAND, PETITIONER-APPELLANT,
vHAKIM S. HAMEED, RESPONDENT-RESPONDENT. 


D.J. & J.A. CIRANDO, PLLC, SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR PETITIONER-APPELLANT.
KAREN J. DOCTER, FAYETTEVILLE, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Onondaga County (Salvatore A. Pavone, R.), entered September 23, 2019 in a proceeding pursuant to Family Court Act article 6. The order, among other things, granted respondent sole legal custody of the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: December 23, 2020
Mark W. Bennett
Clerk of the Court